Citation Nr: 1628464	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-19 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a compensable disability rating for service-connected otitis externa, healed. 

2.  Entitlement to a higher initial disability rating for service-connected vertigo, currently rated as 10 percent prior to February 10, 2014, and 30 percent from February 10, 2014. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1952 to August 1954.

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2008 and June 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, NY.  

The July 2008 rating decision, in relevant part, denied the Veteran's claim for entitlement to a compensable disability rating for service-connected otitis externa.  The June 2013 rating decision, in relevant part, granted the Veteran's claim for service connection for vertigo and assigned a 10 percent initial disability rating effective from August 1, 2008.  In a July 2015 rating decision, the RO assigned a 30 percent staged initial disability rating for service-connected vertigo, effective from February 10, 2014.  As this action did not constitute a full grant of the benefits sought, the issue of entitlement to a higher initial disability rating for vertigo remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

On his July 2013 VA Form 9 perfecting his appeal of the July 2008 denial of a compensable disability rating for service-connected otitis externa to the Board, the Veteran requested a Board hearing at his local VA office.  The Veteran was scheduled for such a "Travel Board" hearing in April 2016, and was provided notice of the time and place to appear in a March 2016 letter.  VA contacted the Veteran via telephone and he confirmed that he would attend the hearing.  The Veteran did not report to the hearing, and subsequently sent a letter apologizing and explaining his reason for not appearing.  After the Board sought clarification as to whether the Veteran wished to have his hearing rescheduled, the Veteran's representative responded by letter in July 2016, stating that the Veteran desired a "Travel Board hearing via live videoconference," and requested that it be scheduled after September 5, 2016.

Considerations of due process mandate that the Board may not proceed with review of a claim on appeal without providing the appellant an opportunity to present evidence at a hearing.  Although the request for a "Travel Board hearing via live videoconference" initially appears contradictory, it is clear that the request clarified that the Board hearing be conducted by "live videoconference," rather than in person.  Therefore, the Board finds that remand is warranted in this instance to schedule the Veteran for a Board hearing from his local RO, so that he may provide evidence in support of his appeal seeking a compensable disability rating for his service-connected otitis externa.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2016). 

As noted in the "INTRODUCTION" above, the June 2013 rating decision granted service connection for vertigo and assigned a 10 percent initial disability rating effective August 1, 2008.  On his VA Form 9 perfecting the appeal of his claim for a compensable disability rating for service-connected otitis externa, received by VA in July 2013, the Veteran also expressed disagreement with the June 2013 rating decision assignment of a 10 percent initial disability rating for service-connected vertigo.  The Board finds this to qualify as a Notice of Disagreement (NOD), raising an appeal seeking an initial disability rating in excess of 10 percent for service-connected vertigo.  No Statement of the Case (SOC) has yet been issued for this issue.  

When an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, the issue must be remanded for the issuance of an SOC and to give the appellant the opportunity to complete an appeal.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 19.26 (2016); Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue an SOC addressing the issue of entitlement to a higher initial disability rating for service-connected vertigo, currently evaluated as 10 percent disabling prior to February 10, 2014 and 30 percent from February 10, 2014.  Only if the appellant submits a timely substantive appeal (i.e. VA Form 9) with respect to the issue should the matter be forwarded to the Board for appellate consideration.  

2.  With regard to the Veteran's claim seeking a compensable disability rating for service-connected otitis externa, healed, schedule the Veteran for a hearing before a Veterans Law Judge (VLJ) of the Board via "live videoconference" from the local RO in New York, NY, unless otherwise specified, in accordance with applicable procedures.  The Veteran and his representative must be provided with notice as to the time and place to report for the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





